Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 06, 2021

The Court of Appeals hereby passes the following order:

A21A0411. MASCORRO v. MONJARAZ,

      In this appeal, Bianca Flor Mascorro seeks review of the trial court’s order
legitimating her children and awarding visitation to their father, Raul Javier
Monjaraz. On appeal, Mascorro argues that the trial court erred in allowing the father
to legitimate the children and in failing to give specific findings of fact and legal
conclusions to support the decision. For the reasons that follow, we dismiss the
appeal.1
      The record shows that Mascorro and Monjaraz are the parents of two children.
In 2019, Mascorro’s husband filed a petition to adopt the children. Thereafter,
Monjaraz filed a petition to legitimate both children, seeking joint legal custody and
visitation. Following a temporary hearing, the trial court granted the petition to
legitimate the children; awarded legal and physical custody to Mascorro; granted
Monjaraz visitation; and ordered him to pay child support. In her appeal, Mascorro
challenges only the legitimation.
      We are obligated to inquire into our jurisdiction in any case in which our
jurisdiction may be lacking. Ford v. Ford, 347 Ga. App. 233 (818 SE2d 690) (2018).
Although OCGA § 5-6-34 (a) (11) permits a direct appeal from all judgments or
orders in “child custody cases,” the issue raised on appeal governs whether an order
may be appealed directly, and here the issue is not custody but the trial court’s


      1
       In an order dated November 3, 2020, we dismissed this appeal. Mascorro filed
a motion for reconsideration, which led to the reinstatement of her appeal. For the
reasons outlined below, we lack jurisdiction to consider this appeal.
legitimation ruling. See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017)
(appeal in a domestic relations case in which custody is not an issue must be brought
by discretionary application). In her brief, Mascorro challenges only the basis for the
grant of Monjaraz’s legitimation petition. A legitimation action is a domestic relations
case, and an appeal therefrom must be initiated by filing an application for
discretionary review. See OCGA § 5-6-35 (a) (2), (b); Numanovic v. Jones, 321 Ga.
App. 763, 764 (743 SE2d 450) (2013); Cloud v. Norwood, 321 Ga. App. 218 (739
SE2d 93) (2013); Brown v. Williams, 174 Ga. App. 604 (332 SE2d 48) (1985).
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991); see also Ford, 347 Ga.
App. at 234. Thus, Mascorro’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction over this case. Numanovic, 321 Ga. App. at 764.
Accordingly, we DISMISS this appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/06/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.